DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record does not disclose a light source section that outputs first light having a first wavelength band and containing light polarized in a first polarization direction and light polarized in a second polarization direction different from the first polarization direction and second light having a second wavelength band different from the first wavelength band; a first polarization separator that transmits in a first direction the first light polarized in the first polarization direction and incident from the light source section along the first direction, reflects in a second direction intersecting the first direction the first light polarized in the second polarization direction and incident from the light source section along the first direction, and transmits in the first direction the second light incident from the light source section along the first direction; a second polarization separator that is disposed in a position shifted in the first direction from the first polarization separator, reflects in the second direction the first light polarized in the first polarization direction and incident from the first polarization separator along the first direction, and transmits in the first direction the second light incident from the first polarization separator along the first direction; a first diffusion element that is disposed in a position shifted in the second direction from the first polarization separator, diffuses the first light incident from the first polarization separator along the second direction, and emits the diffused first light in a third direction opposite the second direction; a wavelength converter that is disposed in a position shifted in the second direction from the second polarization separator, converts in terms of wavelength the first light incident from the second polarization separator along the second direction, and emits third light having a third wavelength band different from the first and second wavelength bands in the third direction; and a second diffusion element that is disposed in a position shifted in the first direction from the second polarization separator, diffuses the second light incident from the second polarization separator along the first direction, and emits the diffused second light in a fourth direction opposite the first direction, wherein the second polarization separator receives the third light from the wavelength converter along the third direction, transmits in the third direction the third light polarized in the first polarization direction, and reflects in the fourth direction the third light polarized in the second polarization direction, the first polarization separator transmits in the third direction the first light emitted from the first diffusion element along the third direction and reflects in the third direction the third light polarized in the second polarization direction and incident from the second polarization separator along the fourth direction, and the second polarization separator reflects in the third direction the second light emitted from the second diffusion element along the fourth direction.
With respect to claim 8, the prior art of record does not disclose the closest prior art of record a light source section that outputs first light having a first wavelength band and containing light polarized in a first polarization direction and light polarized in a second polarization direction different from the first polarization direction and second light having a second wavelength band different from the first wavelength band; a first polarization separator that transmits in a first direction the first light incident from the light source section along the first direction and reflects in a second direction intersecting the first direction the second light incident from the light source section along the first direction; a second polarization separator that is disposed in a position shifted in the first direction from the first polarization separator, transmits in the first direction the first light polarized in the first polarization direction and incident from the first polarization separator along the first direction, and reflects in the second direction the first light polarized in the second polarization direction and incident from the first polarization separator along the first direction; a wavelength converter that is disposed in a position shifted in the second direction from the second polarization separator, converts in terms of wavelength the first light polarized in the second polarization direction and incident from the second polarization separator along the second direction, and emits in a third direction opposite the second direction third light having a third wavelength band different from the first and second wavelength bands; a first diffusion element that is disposed in a position shifted in the first direction from the second polarization separator, diffuses the first light incident from the second polarization separator along the first direction, and emits the diffused first light in a fourth direction opposite the first direction; and a second diffusion element that is disposed in a position shifted in the second direction from the first polarization separator, diffuses the second light incident from the first polarization separator along the second direction, and emits the diffused second light in the third direction, wherein the second polarization separator receives the third light from the wavelength converter along the third direction, transmits in the third direction the third light polarized in the first polarization direction, and reflects in the fourth direction the third light polarized in the second polarization direction, the first polarization separator transmits in the third direction the second light emitted from the second diffusion element along the third direction and reflects in the third direction the third light polarized in the second polarization direction and incident from the second polarization separator along the fourth direction, and the second polarization separator reflects in the third direction the first light emitted from the first diffusion element along the fourth direction.

The closest prior art of record, Pan (United States Patent 10,444, 611 B1), discloses a first light separation element (see 132 in fig.1A) configured to reflect another part of the first light toward a second direction crossing the first direction irrespective of a polarization component (see 132 in fig.1A); a second light separation element (see 150 in fig.1A) disposed at the first direction side of the first light separation element; a reflection element (see 161 in fig.1B) disposed at the second direction side of the first light separation element (see the configuration of fig.1A), and configured to reflect and then emit another part of the first light which enters the reflect element along the second direction from the first light separation element (see the operation of fig.1A), toward a third direction as an opposite direction to the second direction; and a wavelength conversion element (see 162 in fig.1A) disposed at the second direction side of the second light separation element, and configured to perform wavelength conversion on a part of the first light which enters the wavelength conversion element along the second direction from the second light separation element, to emit second light having a second wavelength band different from the first wavelength band toward the third direction (again see the operation of 162 in fig. 1A) but does not disclose the first optical layer reflects the second light beam which enters the first optical layer along the fourth direction and is polarized in the second polarization direction toward the third direction, the first polarization split layer transmits the first light beam which is emitted along the third direction from the diffusion element and enters the first polarization split layer toward the third direction, the first optical layer transmits the first light beam which is emitted along the third direction from the first polarization split layer and enters the first optical layer toward the third direction, the first color separation element separates the second light beam which enters the first color separation element along the third direction from the first optical layer and is polarized in the second polarization direction into a third light beam having a third wavelength band different from the second wavelength band, and a fourth light beam having a fourth wavelength band different from the second wavelength band and the third wavelength band, and the fourth light beam separated by the first color separation element enters the wavelength conversion element or the first optical layer separates the second light beam polarized in the second polarization direction into a third light beam having a third wavelength band different from the second wavelength band, and a fourth light beam having a fourth wavelength band different from the second wavelength band and the third wavelength band, the first polarization split layer transmits the first light beam which is emitted along the third direction from the diffusion element and enters the first polarization split layer toward the third direction, and transmits the fourth light beam which enters the first polarization split layer in the fourth direction from the first optical layer, the first optical layer transmits the first light beam which is emitted along the third direction from the first polarization split layer and enters the first optical layer toward the third direction, the first color separation element transmits the first light beam emitted from the light source section toward the first direction, and reflects the fourth light beam which enters the first color separation element in the fourth direction from the first polarization split layer and has the fourth wavelength band toward the first direction, and the fourth light beam reflected by the first color separation element enters the wavelength conversion element.

Claims 2-7 and 9-17 are allowed as they depend from allowed claims.

Akiyama (United States Patent Application Publication 2018/0252992 A1) discloses a light source section that outputs first light having a first wavelength band (a blue light BL1 (for example, laser light of which a peak wavelength is 460 nm)) and containing light polarized in a first polarization direction and light polarized in a second polarization direction different from the first polarization direction (see 210 in fig.2; ); a first polarization separator (see 20 in fig.2) that transmits in a first direction the first light polarized in the first polarization direction and incident from the light source section along the first direction, reflects in a second direction intersecting the first direction the first light polarized in the second polarization direction and incident from the light source section along the first direction (see the configuration of fig.2), but does not disclose a first diffusion element that is disposed in a position shifted in the second direction from the first polarization separator, diffuses the first light incident from the first polarization separator along the second direction, and emits the diffused first light in a third direction opposite the second direction; a wavelength converter that is disposed in a position shifted in the second direction from the second polarization separator, converts in terms of wavelength the first light incident from the second polarization separator along the second direction, and emits third light having a third wavelength band different from the first and second wavelength bands in the third direction; and a second diffusion element that is disposed in a position shifted in the first direction from the second polarization separator, diffuses the second light incident from the second polarization separator along the first direction, and emits the diffused second light in a fourth direction opposite the first direction, wherein the second polarization separator receives the third light from the wavelength converter along the third direction, transmits in the third direction the third light polarized in the first polarization direction, and reflects in the fourth direction the third light polarized in the second polarization direction, the first polarization separator transmits in the third direction the first light emitted from the first diffusion element along the third direction and reflects in the third direction the third light polarized in the second polarization direction and incident from the second polarization separator along the fourth direction, and the second polarization separator reflects in the third direction the second light emitted from the second diffusion element along the fourth direction.
Claims 2-7 and 9-17 are allowed they depend from an allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882